Case 3:19-cv-00766-RGJ-CHL Document 22 Filed 08/12/20 Page 1 of 2 PageID #: 86




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:19-CV-766-RGJ-CHL


UNITED STATES OF AMERICA,                                                           Plaintiff,

v.

TIMOTHY DENISON, et al.,                                                         Defendants.

                                            ORDER

       The undersigned held a telephonic status conference in this matter on August 11, 2020.

Participating were the following:

       FOR PLAINTIFF:                Alexander R. Kalyniuk

       FOR DEFENDANTS:               Maureen Sullivan

       COURT REPORTER:               Becky Boyd

The Court set this conference at the request of the Parties to discuss a discovery dispute between

them. Specifically, Plaintiff indicated that it had not yet received either initial disclosures or

responses to written discovery propounded in May 2020 from Defendants Denison and Chapman.

On the call, counsel for Defendants indicated that both her office and the office of Defendant

Denison, himself a practicing attorney, had lost support staff causing delays. She indicated that

the discovery at issue would be provided within fourteen days. Plaintiff indicated it had no

objection to that time period but was concerned an extension of other deadlines may be necessary

given the delay. Though it noted that at least Defendant Denison should already be aware of this,

the Court instructed Defendants’ counsel to make sure her clients understood the nature of their

discovery obligations and the importance of good communication between attorney and client and

with opposing counsel.
Case 3:19-cv-00766-RGJ-CHL Document 22 Filed 08/12/20 Page 2 of 2 PageID #: 87




          Accordingly,

          IT IS HEREBY ORDERED that Defendants Denison and Chapman shall serve their initial

disclosures and respond to Plaintiff’s written discovery on or before August 25, 2020.

          IT IS FURTHER ORDERED that after service of Defendants’ discovery responses and

initial disclosures, the Parties shall confer regarding whether any modification to the current

schedule is necessary. If they believe modification is required, they shall file a joint motion to

modify the current scheduling order on or before September 1, 2020.




cc: Counsel of record
      August 11, 2020

:20




                                                2
